      Case 1:15-cr-00334-RA Document 187 Filed 08/10/20 Page 1 of 1




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/10/2020


 UNITED STATES OF AMERICA,
                                                                 No. 15-cr-334 (RA)
                        v.
                                                                       ORDER
 GERALD TISDALE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of Defendant Gerald Tisdale’s motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking compassionate release in light of

COVID-19. No later than August 17, 2020, the Government shall advise the Court of

whether it has any objection to this request and, if so, provide the basis for that objection.

In its letter, the Government shall also advise the Court of whether it contests that Mr.

Tisdale has, as of today’s date, satisfied § 3582’s exhaustion requirement.

SO ORDERED.

Dated:     August 10, 2020
           New York, New York


                                                   Ronnie Abrams
                                                   United States District Judge
